Citation Nr: 0412812	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for back disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran was a member of the Army National Guard who had 
active duty for training (ACDUTRA) from May 1983 to October 
1983, and active duty from November 1990 to July 1991.  
Service in Southwest Asia during Desert Shield/Desert Storm 
is indicated by the evidence of record.  The veteran has been 
awarded no combat-related awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran was scheduled for a hearing 
before the undersigned Board member in March 2004, but she 
did not appear.  The Board will therefore proceed with the 
veteran's case.  38 C.F.R. § 20.704(d) (2003).  


REMAND

The only service medical record (SMR) of record is the report 
of a June 1992 National Guard physical examination dated in 
June 1992, provided by the office of the Adjutant General of 
the Missouri National Guard.  While that report notes no 
defects, and contains the veteran's statement that she did 
not have any serious illness, injury, or surgery since her 
last physical examination, the Board notes that the veteran 
checked the "yes" block in answer to the question of 
whether she ever had recurrent back pain.  The veteran also 
indicated in a correspondence received in June 2002 that her 
back pains began while on ACDUTRA, and that she had had back 
troubles while deployed to Saudi Arabia, for which she sought 
medical treatment.  Initial inquiries by the RO to the 
National Personnel Records Center (NPRC) were negative, with 
a notation that the veteran's SMRs had not yet been retired 
to NPRC Code 13, and that inquiry should be made to Code 11.  
The record shows that a NPRC Code 11 reply revealed no 
records.  Given the paucity of SMRs and the requirements of 
38 C.F.R. § 3.159(c)(2), the Board deems it necessary to 
expand the search for the veteran's SMRs in accordance with 
VBA's Adjudication Procedure Manual, M21-1, 4.01c(3).

The Board also notes that the veteran told her VA 
readjustment counseling therapist in March 2002 that she had 
an ongoing worker's compensation claim regarding her back 
injury and a former employer.  The Board believes that an 
inquiry to the Missouri worker's compensation authorities 
might yield probative evidence.

Entitlement to service connection for PTSD requires 1) 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (1994) (DSM-IV), 2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2003).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If the veteran did not engage in combat with the enemy, or if 
the veteran in fact did engage in combat with the enemy but 
the claimed stressor is not related to such combat, then the 
veteran's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
38 C.F.R. § 3.304(f).  

The veteran, a personnel administration specialist stationed 
at the Dhahran Air Base, Saudi Arabia early in 1991, claims 
to suffer from PTSD caused by stressful events that occurred 
while she served there.  The claimed stressful events include 
Scud missiles landing six miles from her base, the noise of 
air raid sirens and artillery fire, and her proximity to the 
front lines 17 miles away.  The veteran makes no claim to 
have been a combatant, and the record gives no evidence that 
she was.  Accordingly, the veteran's testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressors.  Cohen, supra.

The veteran's PTSD claim was denied by the RO because there 
was no evidence that corroborated the veteran's account as to 
the occurrence of her claimed stressors.  VA doctors have 
diagnosed the veteran with PTSD, but the only evidence of the 
veteran's claimed stressors are the veteran's own assertions.  
It is these assertions on which VA examiners have based their 
diagnosis of PTSD.  Under such circumstances, the veteran's 
lay testimony regarding the stressors would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.
 
Of record are treatment records from the Dexter Medical 
Group, Dexter, Missouri, where the veteran was treated for 
anxiety and depression from 1996 to 2001.  There is no 
mention of PTSD in these records.

Both the civilian medical records from Dexter Medical Group, 
and the VA treatment records from VA Medical Center (VAMC) 
Heartland-East make frequent reference to stressful events in 
the veteran's life which contributed to her current mental 
disorders, but which are unrelated to military service.  

Based on a review of all of the evidence of record, it is 
unclear, then, whether the veteran has PTSD which can be 
linked to her periods of military service.  This is so, in 
part, because the civilian and VA assessments are at odds 
with each other, and because the VA assessment is based on 
the veteran's own, un-corroborated stressors.  

The Board finds, therefore, that it is necessary to attempt 
to verify the veteran's claimed stressors, and to schedule 
the veteran for a VA psychiatric examination to clarify 
whether the veteran does in fact have PTSD, and if so, 
whether the veteran's PTSD is due to military service, taking 
into account any corroborated stressors.  Specifically, the 
Board finds that a diagnosis and medical nexus opinion are 
required from an expert who has reviewed the entire claims 
file, including all of the veteran's service personnel and 
medical records, lay statements, and all medical opinions, 
something that has not yet been done.  See 38 C.F.R. § 19.9 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of her to substantiate her 
claims of service connection for 
PTSD and a back disorder, and of the 
information or evidence that VA will 
yet obtain with respect to her 
claim.  38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  
Attention is drawn to the veteran's 
having identified the ongoing 
worker's compensation case, and the 
possibility of pertinent records 
there.  The RO should attempt 
through all appropriate channels to 
obtain and associate with the record 
any service records and SMRs, and 
treatment notes for psychological, 
psychiatric, or back disorders that 
may exist beyond what has already 
been obtained, keeping in mind that 
records may be filed under any of 
three last names the veteran has 
used.

3.  The RO should continue to 
develop evidence relative to the 
veteran's claimed stressors.  The RO 
should once again ask the veteran to 
provide more detailed information 
regarding specific stressor events, 
including dates, places, and names.  
Then, the RO should take the 
appropriate actions in developing 
the PTSD claim, including 
ascertaining through the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) 
and all other appropriate channels 
whether the veteran may have been 
exposed to her alleged stressors.  

4.  Thereafter, the RO should afford 
the veteran a VA orthopedic 
examination by a physician with 
appropriate expertise to determine 
the nature, extent, and etiology of 
any back disorder present.  The 
examiner should review the claims 
file, examine the veteran, and 
provide an opinion as to the medical 
probabilities that any current back 
disability is related to any period 
of military service.

5.  The RO should arrange for the 
veteran to undergo a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any psychiatric disorder(s) present.  
Psychological testing necessary to 
determining whether the veteran has 
PTSD should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  

6.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

7.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

